Case 1:19-cv-12551-FDS Document 286-4 Filed 08/02/21 Page 1 of 7




                Exhibit D
                             Case 1:19-cv-12551-FDS Document 286-4 Filed 08/02/21 Page 2 of 7




From:                            Gannon, Kevin <kgannon@princelobel.com>
Sent:                            Friday, July 23, 2021 7:36 AM
To:                              Matthias Kamber; kvp-singular; abhansali@kblfirm.com; mkwun@kblfirm.com; wgs-
                                 singularv.google@wolfgreenfield.com; Matthias Kamber
Cc:                              singular@princelobel.com; phayes@princelobel.com
Subject:                         RE: Singular Computing LLC v. Google LLC; Case No. 1:19-cv-12551 FDS - Notice of Deposition of
                                 Google LLC Pursuant to Fed .R. Civ. P. 30(b)(6)
Attachments:                     Plaintiff's Rule 30(b)(6) Notice.pdf


[EXTERNAL]

Counsel,

Attached please find the Notice of Deposition of Google LLC Pursuant to Fed .R. Civ. P. 30(b)(6).

Thanks,
Kevin

Kevin Gannon



Prince Lobel Tye LLP
One International Place, Suite 3700
Boston, Massachusetts 02110
617 456 8061 Direct
kgannon@princelobel.com




This email is intended for the confidential use of the
addressees only. Because the information is subject to the
attorney-client privilege and may be attorney work product,
you should not file copies of this email with publicly
accessible records. If you are not an addressee on this
email or an addressee's authorized agent, you have received
this email in error; please notify us immediately at
617 456 8000 and do not further review, disseminate or copy
this email. Thank you.

------------------------------

IRS Circular 230 Disclosure: Any federal tax advice or
information included in this message or any attachment is
not intended to be, and may not be, used to avoid tax
penalties or to promote, market, or recommend any
transaction, matter, entity, or investment plan discussed
herein. Prince Lobel Tye LLP does not
otherwise by this disclaimer limit you from disclosing the tax
structure of any transaction addressed herein.




                                                                       1
        Case 1:19-cv-12551-FDS Document 286-4 Filed 08/02/21 Page 3 of 7




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 SINGULAR COMPUTING LLC,                              Civil Action No. 1:19-cv-12551-FDS

         Plaintiff,

 v.

 GOOGLE LLC,

         Defendant.


                       NOTICE OF DEPOSITION OF GOOGLE LLC
                         PURSUANT TO FED. R. CIV. P. 30(B)(6)

        PLEASE TAKE NOTICE that Plaintiff depose, by oral questions, Defendant, pursuant to

Fed. R. Civ. P. 26 and Fed. R. Civ. P. 30(b)(6), regarding the matters identified in the attached

Schedule A.

        The deposition will occur remotely by videoconference, commencing at 9:00 am PT on

July 29, 2021, or at another mutually agreed date and time. The deposition will continue from

day to day until complete.

        The deposition will be held before a qualified court reporter and will be recorded

videographically and stenographically.

        Prior to the deposition, Defendant shall designate in writing to Plaintiff the name(s) of the

person(s) who will testify on its behalf in response to this Notice.



Dated: July 23, 2021                          By: /s/ Paul J. Hayes
                                              Paul J. Hayes (BBO #227000)
                                              Matthew D. Vella (BBO #660171)
                                              Kevin Gannon (BBO #640931)
                                              Daniel J. McGonagle (BBO #690084)
                                              Michael J. Ercolini (pro hac vice)
                                              PRINCE LOBEL TYE LLP
                                              One International Place, Suite 3700


                                                  1
3498592.v1
       Case 1:19-cv-12551-FDS Document 286-4 Filed 08/02/21 Page 4 of 7




                                            Boston, MA 02110
                                            Tel: (617) 456-8000
                                            Email: phayes@princelobel.com
                                            Email: mvella@princelobel.com
                                            Email: kgannon@princelobel.com
                                            Email: dmcgonagle@princelobel.com
                                            Email: mercolini@princelobel.com

                                            ATTORNEYS FOR THE PLAINTIFF



                               CERTIFICATE OF SERVICE

       I certify that on July 23, 2021, I served this document on Defendant by sending a copy
via email to Defendant’s counsel of record.


                                            /s/ Paul J. Hayes




                                               2
        Case 1:19-cv-12551-FDS Document 286-4 Filed 08/02/21 Page 5 of 7




                                            SCHEDULE A

                              DEFINITIONS AND INSTRUCTIONS

        The following definitions and instructions shall apply to each of the following topics of

examination.

        1.      “Google,” “you” “Defendant” or “your” means Google, LLC, its employees,

officers, directors, attorneys, and its agents, parents, subsidiaries, branches, predecessors, or

successors-in-interest, or any other persons who have acted or purported to act for its behalf.

        2.      “Plaintiff” or “Singular” means Singular Computing LLC.

        3.      “Accused Products” means all products, computer systems, devices, and other

hardware/software identified in Plaintiff’s Amended Complaint (Dkt. 37) and in Plaintiff’s

Infringement Contentions, including without limitation at least:

                i.      Google Cloud Tensor Processing Unit Version 2 (“TPU v.2”);

                ii.     Google Cloud Tensor Processing Unit Version 3 (“TPU v.3”);

                iii.    Software that runs workloads on TPU v.2 or TPU v. 3 including

             TensorFlow; and

                iv.     Larger compute systems that incorporate (i), (ii) and/or (iii) such as TPU

             Pods.

        4.       “Accused Services” means all Google services delivered in whole or in part by

use of any Accused Product, including Translate, Photos, Search, Assistant, Gmail and Cloud

(including Cloud AI and Cloud TPU) .

        5.      “Asserted Patents” or “Patents-in-Suit” refers, collectively, to US Patent Nos.

8,407,273 (“’273 Patent”); 9,218,156 (“’156 Patent”); and 10,416,961 (“’961 Patent”), as well as

any other patent(s) that Plaintiff asserts in this action.




                                                    3
        Case 1:19-cv-12551-FDS Document 286-4 Filed 08/02/21 Page 6 of 7




       6.         “Communication” means the transmittal or receipt of information (in the form of

facts, ideas, inquiries, or otherwise) regardless of the medium used to transmit or receive the

information.

       7.         “Document” is synonymous in meaning and equal in scope to the usage of this

term in Fed. R. Civ. P. 34(a). Any draft or non-identical copy is a separate document within the

meaning of this term. Documents include communications.

       8.         “Person” means any natural person or any business, legal, or governmental entity

or association.




                                                  4
Case 1:19-cv-12551-FDS Document 286-4 Filed 08/02/21 Page 7 of 7




                      MATTERS FOR EXAMINATION

The deponent(s) shall be prepared to address the following topics:

        1.    The Appendix to Google’s Responsive Contentions Regarding Non-
Infringement and Invalidity dated November 6, 2020.




                                        5
